Citation Nr: 0102724	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  00-01 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania

THE ISSUE

Entitlement to service connection for fungal infection of the 
feet and genital area.  


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


INTRODUCTION

The veteran had active military service from October 1941 to 
April 1946. 

This case comes before the Board of Veterans' Appeals (Board) 
from a March 1999 RO rating decision which denied service 
connection for fungal infection of the feet and genital area.  
The veteran testified before an RO hearing officer in July 
1999.


REMAND

The Board first notes that a January 2000 statement of the 
case recites that to date Dr. Levy had not responded to the 
RO's July 12, 1999 letter which requested treatment 
information.  In the veteran's claims folder, filed above the 
statement of the case, is a July 16, 1999 letter by Dr. 
Reinhardt D. Levy, M.D., and such letter is date-stamped as 
having been received in the RO on July 20, 1999.  It appears 
from the circumstances that Dr. Levy's July 16, 1999 letter 
was placed in the claims folder after the statement of the 
case was issued, and the RO has not considered this piece of 
evidence when adjudicating the claim.  The RO must consider 
Dr. Levy's letter and address it in a supplemental statement 
of the case.  38 C.F.R. §§ 19.31, 19.37 (2000).  

According to the March 1999 rating decision and the January 
2000 statement of the case, the RO denied the veteran's 
claim, for service connection for fungal infection of the 
feet and genital area, as being not well grounded.  However, 
the Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim and redefines the obligations of the 
VA with respect to notice to a claimant and the duty to 
assist.  This change in law is applicable to all claims filed 
on or after the date of enactment of the law, or filed before 
the date of enactment and not yet final as of that date.  Id.  
Because of the change in the law, a remand is required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, this case is REMANDED for the following:

1.  The RO should ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000 is completed with respect to 
the veteran's claim for service connection 
for fungal infection of the feet and 
genital area.  This includes, but is not 
limited to, obtaining verbatim photocopies 
of all clinical records of treatment of 
the veteran for a fungal skin condition 
after service by Drs. Levy and Offerman 
and any other medical professional.  For 
further guidance on the processing of this 
case in light of the changes in the law, 
the RO should refer to VBA Fast Letter 00-
87 (November 17, 2000), as well as any 
subsequent regulations and VA and court 
instructions on the subject.  

2.  Thereafter, the RO should review, on 
the merits, the veteran's claim for 
service connection for fungal infection of 
the feet and genital area.  If the claim 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  The 
supplemental statement of the case should 
include discussion of Dr.




Levy's July 1999 letter, as well as other 
evidence submitted since the January 2000 
statement of the case.  The veteran and 
his representative should given an 
opportunity to respond, before the case is 
returned to the Board.




		
L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).


